                 Case 17-80247    Doc 249    Filed 04/01/19   Page 1 of 11




                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                             DURHAM DIVISION

In re:                                        )
                                              )
RFI MANAGEMENT, INC.,                         )            Case No. 17-80247
                                              )                Chapter 7
          Debtor.                             )

              MOTION TO APPROVE SETTLEMENT AND COMPROMISE

         NOW COMES John Paul H. Cournoyer, Chapter 7 Trustee in the above-

captioned case (the “Trustee”), by and through counsel, and moves the Court

pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure as follows:

         1.     On March 29, 2017 (the “Petition Date”), RFI Management, Inc. (the

“Debtor”) filed a voluntary petition seeking relief under Chapter 11 of the Bankruptcy

Code. On March 3, 2018, this Court entered an order converting the case to Chapter 7

and appointing John Paul H. Cournoyer as Chapter 7 Trustee (the “Trustee”) for the

Debtor.

         2.     This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334, and this matter is a core proceeding under 28 U.S.C. § 157(b)(2).

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.     Swift Financial Corporation, d/b/a Swift Capital (the “Creditor”) filed a

secured claim in the Debtor’s bankruptcy case (Claim No. 4) for $149,848.02 secured

by receivables and all other assets under a UCC Financing Statement filed with the

North Carolina Secretary of State.

         4.     The primary asset of the bankruptcy estate is an account receivable

owed by Centerpointe Construction. Given the secured claim asserted by the Creditor
              Case 17-80247       Doc 249   Filed 04/01/19   Page 2 of 11




and the anticipated litigation costs associated with recovering the account receivable,

the Trustee and the Creditor negotiated an agreement to enable the collection of the

account receivable for the mutual benefit of the Debtor’s bankruptcy estate and the

Creditor.

      5.     After discussion and negotiation, the Trustee and the Creditor have

agreed to resolve all outstanding matters pursuant to the Settlement Agreement

attached hereto as Exhibit A as follows:

             a.     On December 10, 2018, the Bankruptcy Court authorized the

      Trustee to employ James C. White as special counsel (Dkt. No. 247) on a one-

      third (1/3) contingent fee basis of any recoveries realized plus reimbursement

      of expenses to pursue claims against Centerpointe Construction Corp. (the

      “Centerpointe Litigation”).

             b.     Any net proceeds realized from the Centerpointe Litigation (the

      “Net Proceeds”) shall be divided between the Creditor and the bankruptcy

      estate, with 60% of the Net Proceeds paid towards the Creditor’s secured claim

      and 40% of the Net Proceeds paid to the bankruptcy estate free and clear of

      any lien by the Creditor.

             c.     The Trustee waives any challenge to the Creditor’s secured claim

      of $149,848.02 as of the Petition Date.

             d.     To the extent the Net Proceeds are sufficient enough to pay the

      principal balance of the Creditor’s claim in full, after accounting for any

      payments received during the pendency of the Chapter 11, the Creditor is
              Case 17-80247     Doc 249    Filed 04/01/19   Page 3 of 11




      entitled to post-petition interest and attorney’s fees as set forth in 11 U.S.C.

      § 506(b); however, the Trustee reserves the right to review those calculations

      and make any challenges as appropriate.

             e.     Except for its rights to receive its portion of the Net Proceeds, as

      well as post-petition interest and attorney’s fees, if any, as set forth

      hereinabove, the Creditor waives and releases any and all claims against the

      Trustee and the Debtor’s bankruptcy estate of any nature, whether known or

      unknown, as of the date of the Agreement attached hereto. Without in any

      way limiting the breadth of the foregoing, the Creditor specifically

      acknowledges and agrees that it shall have no lien or interest in any of the

      remaining funds held by the Trustee after the payment of the Creditor’s 60%

      portion of the Net Proceeds. Notwithstanding the foregoing, if the Trustee or

      the Debtor’s bankruptcy estate abandon the Centerpointe Litigation, the

      Creditor’s security interest in the account receivables shall be preserved and

      not impaired by this settlement.

             f.     The Creditor shall retain its right to object to and be heard with

      respect to any proposed settlement of the Centerpointe Litigation.

      6.     The Trustee believes the settlement proposed herein is reasonable and

in the best interest of the bankruptcy estate.
              Case 17-80247    Doc 249    Filed 04/01/19   Page 4 of 11




      WHEREFORE, the Trustee respectfully prays the Court as follows:

      1.     That the Court enter an order approving the settlement set forth herein;

and

      2.     That the Court grant such other and further relief as the Court deems

just and proper.



      RESPECTFULLY SUBMITTED this the 1st day of April 2019.

                                       NORTHEN BLUE, LLP

                                        /s/ John Paul H. Cournoyer
                                       John Paul H. Cournoyer, NCSB #42224
                                       jpc@nbfirm.com
                                       1414 Raleigh Road, Suite 435
                                       Chapel Hill, NC 27517
                                       Telephone No. (919) 968-4441
                                       Counsel for Trustee
Case 17-80247    Doc 249   Filed 04/01/19   Page 5 of 11




                      EXHIBIT A
                Settlement Agreement
              Case 17-80247    Doc 249    Filed 04/01/19   Page 6 of 11




                          SETTLEMENT AGREEMENT

      This SETTLEMENT AGREEMENT (the “Agreement”), dated as of March

________, 2019, is made by and between John Paul H. Cournoyer, Chapter 7 Trustee

for RFI Management, Inc. (the “Trustee”), and Swift Financial, LLC f/k/a Swift

Financial Corporation (the “Creditor”).

      WHEREAS, on March 29, 2017 (the “Petition Date”), RFI Management, Inc.

(the “Debtor”) filed a voluntary petition in the United States Bankruptcy Court for

the Middle District of North Carolina (the “Bankruptcy Court”), seeking relief under

Chapter 11 of the Bankruptcy Code. On March 3, 2018, this Court entered an order

converting the case to Chapter 7 and appointing John Paul H. Cournoyer as

Chapter 7 Trustee for the Debtor.

      WHEREAS, the Creditor filed a secured claim in the Debtor’s bankruptcy

case (Claim No. 4) for $149,848.02 secured by receivables and all other assets under

a UCC Financing Statement filed with the North Carolina Secretary of State.

      WHEREAS, the primary asset of the bankruptcy estate is an account

receivable owed by Centerpointe Construction. Given the secured claim asserted by

the Creditor, and the anticipated litigation costs associated with recovering the

account receivable, the Trustee and the Creditor negotiated an agreement to enable

the collection of the account receivable for the mutual benefit of the Debtor’s

bankruptcy estate and the Creditor.
                Case 17-80247   Doc 249   Filed 04/01/19   Page 7 of 11




      WHEREAS, after discussion and negotiation, the Trustee and the Creditor

have agreed to resolve certain outstanding matters pursuant to this Agreement.

      NOW, THEREFORE, the Trustee and the Secured Creditor hereby agree as

follows:

      1.       The Trustee shall seek an order from the Bankruptcy Court

authorizing the Trustee to hire James C. White as special counsel on a one-third

(1/3) contingent fee basis plus reimbursement of expenses to pursue claims against

Centerpointe Construction Corp. (the “Centerpointe Litigation”).

      2.       Any net proceeds realized from the Centerpointe Litigation (the “Net

Proceeds”) shall be divided between the Creditor and the bankruptcy estate, with

60% of the Net Proceeds paid towards the Creditor’s secured claim and 40% of the

Net Proceeds paid to the bankruptcy estate free and clear of any lien by the

Creditor.

      3.       The Trustee waives any challenge to the Creditor’s secured claim of

$149,848.02 as of the Petition Date.

      4.       To the extent the Net Proceeds are sufficient enough to pay the

principal balance of the Creditor’s claim in full, after accounting for any payments

received during the pendency of the Chapter 11, the Creditor is entitled to post-

petition interest and attorney’s fees as set forth in 11 U.S.C. § 506(b); however, the

Trustee reserves the right to review those calculations and make any challenges as

appropriate.
              Case 17-80247     Doc 249    Filed 04/01/19   Page 8 of 11




      5.     Except for its rights to receive its portion of the Net Proceeds, as well

as post-petition interest and attorney’s fees, if any, as set forth hereinabove, the

Creditor waives and releases any and all claims against the Trustee and the

Debtor’s bankruptcy estate of any nature, whether known or unknown, as of the

date of this Agreement. As used herein, the term “claim” has the meaning ascribed

to it in the Bankruptcy Code.     Without in any way limiting the breadth of the

foregoing, the Creditor specifically acknowledges and agrees that it shall have no

lien or interest in any of the remaining funds held by the Trustee after the payment

of the Creditor’s 60% portion of the Net Proceeds. Notwithstanding the foregoing, if

the Trustee or the Debtor’s bankruptcy estate abandon the Centerpointe Litigation,

the Creditors’ security interest in the account receivable shall be preserved and not

impaired by this Agreement.

      6.     The Creditor shall retain its rights to object to and be heard with

respect to any proposed settlement of the Centerpointe Litigation.

      7.     This Agreement is subject to approval by the Bankruptcy Court.

      8.     To the extent not governed by the Bankruptcy Code, this Agreement

shall be governed by and construed in accordance with the laws of the State of

North Carolina, without giving effect to rules governing the conflict of laws.

      9.     This Agreement may be executed in one or more counterparts (whether

manually signed or by facsimile or other electronic means), each such counterpart

shall be deemed an original, and all such counterparts shall constitute one and the

same agreement.
              Case 17-80247     Doc 249     Filed 04/01/19   Page 9 of 11




      10.    This Agreement may not be amended, changed, modified, altered, or

terminated unless the parties hereto agree in writing to such amendment, change,

modification, alteration, or termination.

      11.    The parties agree that the Bankruptcy Court shall retain the exclusive

and sole jurisdiction to resolve any controversy or claim arising out of or relating to

this Agreement or the implementation or the breach hereof. The order approving this

Agreement shall provide that the terms of this Agreement are incorporated into the

order, and that any breach of this Agreement is enforceable to the same extent as if

it were a violation of the Bankruptcy Court's order. The parties consent to the core

jurisdiction of the Bankruptcy Court, to the constitutional authority of the

Bankruptcy Court to enter a final judgment, and agree to have waived any right to a

jury trial in connection with any disputes related to or arising out of this Agreement.

      IN WITNESS WHEREOF,the parties have duly executed this Agreement as
of the day and year first above written.



                                 John Paul H. Cournoyer,
                                 Chapter 7 Trustee for RFI Management,Inc.




                                 Swift Financial, LLC f/k/a Swift Financial
                                 Corporation




                                 By:
              Case 17-80247    Doc 249      Filed 04/01/19   Page 10 of 11




      10.    This Agreement may not be amended, changed, modified, altered, or

terminated unless the parties hereto agree in writing to such amendment, change,

modification, alteration, or termination.

      11.    The parties agree that the Bankruptcy Court shall retain the exclusive

and sole jurisdiction to resolve any controversy or claim arising out of or relating to

this Agreement or the implementation or the breach hereof. The order approving

this Agreement shall provide that the terms of this Agreement are incorporated into

the order, and that any breach of this Agreement is enforceable to the same extent

as if it were a violation of the Bankruptcy Court’s order. The parties consent to the

core jurisdiction of the Bankruptcy Court, to the constitutional authority of the

Bankruptcy Court to enter a final judgment, and agree to have waived any right to

a jury trial in connection with any disputes related to or arising out of this

Agreement.

      IN WITNESS WHEREOF, the parties have duly executed this Agreement
as of the day and year first above written.


                                 JOHN PAUL H. COURNOYER,
                                 CHAPTER 7 TRUSTEE FOR RFI MANAGEMENT, INC.




                                 SWIFT FINANCIAL, LLC         F/K/A   SWIFT FINANCIAL
                                 CORPORATION



                                 By:
                Case 17-80247    Doc 249     Filed 04/01/19    Page 11 of 11




                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            DURHAM DIVISION

In re:                                        )
                                              )
RFI MANAGEMENT, INC.,                         )               Case No. 17-80247
                                              )                   Chapter 7
         Debtor.                              )

                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served by automatic ECF
notice upon the following on this date:

 William P. Miller                             James C. White
 US Bankruptcy Administrator                   Counsel for Debtor
 James A. Beck, II
 Counsel for Swift Capital

         This the 1st day of April 2019.

                                           NORTHEN BLUE, LLP

                                            /s/ John Paul H. Cournoyer
                                           John Paul H. Cournoyer, NCSB #42224
                                           jpc@nbfirm.com
                                           1414 Raleigh Road, Suite 435
                                           Chapel Hill, NC 27517
                                           Telephone No. (919) 968-4441
                                           Counsel for Trustee
